Citation Nr: 1002937	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 2008 and July 2008 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for tinnitus and for hypertension and 
arthritis, respectively.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Competent medical evidence shows that hypertension was not 
present during service or for many years after service, 
and is not causally related to the Veteran's military 
service.

2.	Competent medical evidence shows that the Veteran's 
tinnitus is not causally related to his military service.

3.	Competent medical evidence shows that generalized 
arthritis of any joint, including the left hip, was not 
present during service or for many years after service, 
and is not causally related to the Veteran's military 
service.


CONCLUSION OF LAW

1.	Hypertension was not incurred in or aggravated by service, 
nor may it be so presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.	Generalized arthritic was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This notice requirement 
applies to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an October 2007 letter with 
regards to the tinnitus claim and an April 2008 letter with 
regards to the hypertension claim and the arthritis claim.  
These letters informed the Veteran of the types of evidence 
not of record needed to substantiate his claims, the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
hypertension and arthritis are manifested to a degree of 10 
percent within one year after separation from service, the 
disorders may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection also may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the case of a veteran who engaged in combat with the enemy 
in a period of war, lay evidence of an in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the lack of official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  
However, 38 U.S.C.A. 1154(b) does not address the question of 
the existence of a present disability or of a causal 
relationship between such disability and service.  See Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).

Hypertension Claim

As stated above, the first requirement of service connection 
is a diagnosis of a current disability.  To this end, June 
2002 VA treatment records note a diagnosis hypertension.  
This diagnosis is confirmed by later VA and private treatment 
records.

The second requirement for service connection is evidence of 
an in-service incurrence or aggravation of a disease or an 
in-service injury.  Under Diagnostic Code (DC) 7101, note 1, 
the term "hypertension" means that diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104.  Service 
treatment records for the Veteran's period of active duty do 
not include a diagnosis of hypertension or any blood pressure 
readings that would indicate hypertension.  The highest 
recorded blood pressure contained in his service treatment 
records was from his July 1951 separation examination.  At 
that time his diastolic blood pressure was 72 and his 
systolic blood pressure was 135, both of which fall short of 
the minimums for either type of hypertension.  He had a 
slightly higher diastolic blood pressure reading of 78 during 
his undated POR check examination, but that reading is still 
not equal to or greater than the minimum reading required 
under 38 C.F.R. § 4.104.  The first diagnosis in the record 
of hypertension was in VA treatment record from June 2002, 
nearly 50 years after his period of active service; therefore 
service connection cannot be presumed.  38 C.F.R. §§ 3.307, 
3.309.  The evidence does not show in-service incurrence or 
aggravation of hypertension during the Veteran's period of 
active duty service.  Therefore, service connection is not 
warranted for hypertension due to the Veteran's active duty 
service.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension.  
The benefit sought on appeal is accordingly denied.



Tinnitus Claim

With respect to Hickson element (1), the February 2008 VA 
medical examination contains a diagnosis of bilateral 
tinnitus.  So Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  The evidence of record does support a 
finding that the Veteran's tinnitus began during his military 
service.  His service treatment records are negative for any 
problem with tinnitus or ringing in the ears.  In February 
2008, the Veteran underwent a VA medical examination in 
conjunction with this claim.  At that time, the Veteran noted 
that his tinnitus had begun ten or fifteen years earlier, 
which would place the onset of symptoms at approximately 40 
years after the Veteran's separation from service.  Hickson 
element (2) therefore has not been met insofar as showing 
evidence of the initial manifestation tinnitus in service or 
within the one year presumptive period.

With respect to the alternate requirement of an injury, the 
Board notes that the Veteran is a combat veteran and that 
noise exposure, specifically artillery fire, is consistent 
with the circumstances, conditions, or hardships of such 
service.  As such, noise exposure is conceded and Hickson 
element (2) is satisfied on that basis.

The third and final Hickson element is a medical nexus 
opinion linking the Veteran's current tinnitus to his 
military service.  The February 2008 VA audiological 
examiner, after reviewing the medical record and claims file, 
opined that the Veteran's bilateral tinnitus was not related 
to military noise exposure based on the date of its onset and 
the Veteran's hypertension, which may be related.  The record 
does not contain any medical nexus opinion which links the 
Veteran's current tinnitus to his military service.

As the Veteran is not service connected for hypertension, for 
the reasons explained above, he is not entitled to service 
connection of tinnitus secondary to hypertension.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998). 

To the extent that the Veteran himself contends that his 
tinnitus is related to service, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters such 
as the etiology of diseases.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.

Generalized Arthritis Claim

The Board notes that the Veteran was service connected for 
degenerative arthritis of the left hip in a February 2008 
rating decision.  Therefore, the current claim does not 
include arthritis of the left hip.

VA treatment records from June 2002 show a diagnosis of 
osteoarthritis.  Likewise, private treatment records from 
November 2007 show a working diagnosis of osteoarthritis, 
unspecified whether generalized or localized, involving 
unspecified site.  While it is unclear whether this diagnosis 
is separate from the arthritis of the left hip, the Board 
resolves the doubt in favor of the Veteran and finds the 
current disability requirement satisfied.

With regard to the second requirement of an in-service 
incurrence or aggravation of a disease or an in-service 
injury, the Veteran's service treatment records do not refer 
to any complaints or diagnoses of osteoarthritis.  The first 
diagnosis of arthritis on the record is from June 2002, 
nearly fifty years after the Veteran's military service; 
therefore, service connection cannot be presumed.  38 C.F.R. 
§§ 3.307, 3.309.  Since the evidence does not show incurrence 
or aggravation of generalized arthritis in service, the 
requirements of Hickson element (2) are not met and the claim 
fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for generalized 
arthritis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for generalized arthritis 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


